mi-w
                                 ELECTRONIC RECORD




COA#       05-13-00718-CR                        OFFENSE:       2


           Leonard Geronimo Renteria
STYLE:     Sanchez v. The State of Texas         COUNTY:        Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT:   Criminal District Court No. 1


DATE: 10/22/2014                  Publish: NO    TCCASE#:       F-1241227-H




                         IN THE COURT OF CRIMINAL APPEALS


          Leonard Geronimo Renteria Sanchez
STYLE:   v. The State of Texas                       CCA#:          isw-/«
         ^PflEiM/Vrh                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         Tzrwfk                                      JUDGE:

DATE:        0Hlll2fl(f                              SIGNED:                            PC:_

JUDGE:               2
               (fj/ UAAAsfc^-                        PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD